DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  The claim recites "the items in ranked," which should recite "the items are ranked."  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hasan et al. (US 9,965,793; hereinafter "Hasan") in view of Mott et al. (US 2017/0323488; hereinafter "Mott").
Regarding claim 1, Hasan discloses A system comprising: a processor; a screen; a camera; and memory including instructions that, when executed by the processor (see Fig. 2B), cause the system to: receive image data of a live camera view from the camera, the image data including representations of a physical environment ("an image captured by an optical device (e.g., still or video camera)," col. 3, lines 10-15); determine planes and surfaces from a representation of the representations ("The system may detect the walls of the closet," col. 3, lines 50-55); analyze the planes and the surfaces using relative measurements between the planes and the surfaces to obtain shapes and depth information for available spaces within the physical environment ("determine the bounding box that is bounded at least partially by the walls … determine the dimensions (e.g., length, width, and height) of the bounding box," col. 3, lines 50-55); analyze the shapes and the depth information to determine items fitting the available spaces ("selecting from a set of items that fit in the user's closet," col. 3, lines 55-60); overlay the live camera view with a selection from the items to provide an augmented reality (AR) view of the physical environment from an individual location of the locations ("a preview image demonstrating the placement of the selected item in the user's closet," col. 3, lines 60-65; "augmented reality techniques to present an image of a recommended item to a user in the context of the location where the user desires to use the item," col. 3, lines 5-10).
Hasan does not disclose the analysis using a trained neural network.
The Examiner takes Official Notice that both the concepts and the advantages of using a trained neural network were well-known and understood before the effective filing date of the claimed invention, and it would have been obvious to use a trained neural network in order to improve the accuracy and speed of the analysis.
Hasan does not disclose determine locations of the camera with respect to the physical environment for different portions of the image data; and allow movement through the AR view to a different location than the individual location by an input received to the AR view while the selection from the items remains anchored to the individual location.
In the same art of inserting products into augmented reality views, Mott teaches determine locations of the camera with respect to the physical environment for different portions of the image data; and allow movement through the AR view to a different location than the individual location by an input received to the AR view while the selection from the items remains anchored to the individual location ("A user holding a 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Mott to Hasan.  The motivation would have been "to look more real based on a particular viewpoint" (Mott, para. 43) and to provide additional information (e.g. viewing perspectives) to a user.
Regarding claim 2, the combination of Hasan and Mott renders obvious determine categories for the items, the categories comprising one or more of dimensions, weight, color, shape, texture, material, and size; provide the categories to the screen; and provide the selection from the items based in part on a category selection from the categories (e.g. Mott, Fig. 7; see claim 1 for motivation to combine).
Regarding claim 3, the combination of Hasan and Mott renders obvious provide one or more of: a selectable option to procure the selection from the items via an electronic marketplace; information associated with the selection from the items; advertisement associated with the selection from the items; and location information associated with stores that provide the selection from the items ("presents users with items available for purchase or other acquisition from an electronic catalog or marketplace," Hasan, col. 2, lines 40-45).
Regarding claim 4, the combination of Hasan and Mott renders obvious store the image data along with the planes, the surfaces, and the locations ("physical and/or logical data storage," Hasan, col. 5, lines 15-20; e.g. Memory 280 of Hasan, Fig. 2B); receive a request to review items in the representation; receive an input for adjusting a zoom or adjusting a location in the augmented reality view, the adjusting a zoom or the adjusting the location by selecting a portion of the representation; update the image data to the portion of the representation, the update to the image data including a change in the items for the representation ("A user holding a computing device may desire to move around a container such that they can see the container, or the representation of the object inside the container, from a different viewpoint," Mott, para. 52; "the container may be moved by a user," Mott, para. 62; see claim 1 for motivation to combine).
Regarding claim 5, the combination of Hasan and Mott renders obvious assign a value to the planes and the surfaces of the representation; determine categories for the items; compare the value with stored values that are associated with one or more of: the categories for the items and the items, from a database, to determine visual similarity scores between the stored values and one or more of: the categories and the items ("a composite key based on the dimensional criteria of the physical space … can refer to a key that includes multiple parameters (e.g., where each parameter specifies a trait that an item in the item database may possess, such as length, height, width, region, color, etc.). The composite key may be used to query a database storing such keys or other similar keys," Hasan, col. 9, lines 60-68) determine that a visual similarity score of the visual similarity scores satisfies a threshold; and determine the selection from the items based in part on the visual similarity score ("the item identification service searches for items that have dimensional values that are within a threshold range of the dimensional criteria of the physical space. For example, the threshold range may be 90% of the dimensional criteria," Hasan, col. 11, line 65 – col. 12, line 5).
Regarding claim 6, the combination of Hasan and Mott renders obvious generate a slider that is configured to adjust the value associated with the planes and the surfaces of the representation; receive an adjustment of the slider; adjust the value to generate an updated value, wherein the updated value is associated with a new item from the items (e.g. Mott, Fig. 7; see claim 1 for motivation to combine).
Regarding claim 7, Hasan discloses A computer-implemented method comprising: receiving image data of a live camera view from the camera, the image data including representations of a physical environment ("an image captured by an optical device (e.g., still or video camera)," col. 3, lines 10-15); analyzing the image data to obtain shapes and depth information of the physical environment ("determine the bounding box that is bounded at least partially by the walls … determine the dimensions (e.g., length, width, and height) of the bounding box," col. 3, lines 50-55); generating items associated with the shapes and depth information of the physical environment ("selecting from a set of items that fit in the user's closet," col. 3, lines 55-60); and overlaying the items in the representation to provide an augmented reality (AR) view of the physical environment ("a preview image demonstrating the placement of the selected item in the user's closet," col. 3, lines 60-65; "augmented reality techniques to present an image of a recommended item to a user in the context of the location where the user desires to use the item," col. 3, lines 5-10).
Hasan does not disclose allowing movement through the AR view from the representation to a new representation while maintaining the items in a fixed position relative to the representation.
In the same art of inserting products into augmented reality views, Mott teaches allowing movement through the AR view from the representation to a new representation while maintaining the items in a fixed position relative to the representation ("A user holding a computing device may desire to move around a container 420 such that they can see the container 420, or the representation of the object 430 inside the container, from a different viewpoint," para. 52; see Figs. 4A-4C).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Mott to Hasan.  The motivation would have been "to look more real based on a particular viewpoint" (Mott, para. 43) and to provide additional information (e.g. viewing perspectives) to a user.
Regarding claim 8, the combination of Hasan and Mott renders obvious receiving a selection of an edge in the representation, the selection of an edge defining adjacent planes in the representation; receiving a selection of one or more surfaces in the representation ("detect the walls of the closet and the shoe rack … using edge detection," Hasan, col. 3, lines 50-55); receiving location information associated with the camera during the capture of the image data; associating the location information with the planes and the one or more surfaces ("the pose of a computing device, or another object, may be based at least in part on data derived from components within a computing device, such as a gyroscopic sensor, an accelerometer, and/or a location determination component," Mott, para. 23; see claim 7 for motivation to combine); and providing, as part of the augmented reality view, items associated with the planes and the one or more surfaces (e.g. Hasan, Figs. 1B-1C).
Regarding claim 10, the combination of Hasan and Mott renders obvious generating categories of items associated with the shapes and depth information of the physical environment; receiving one or more selections from the categories of items; and generating the items associated the one or more selections (e.g. Mott, Fig. 7; see claim 7 for motivation to combine).
Regarding claim 11, the combination of Hasan and Mott renders obvious wherein the items in ranked in accordance with a popularity measure from prior sales of the items through an electronic marketplace ("items that are best-selling or most popular among other customers," Hasan, col. 1, lines 10-15; "a value corresponding to item popularity," Hasan, col. 10, line 30).
Regarding claim 13, the combination of Hasan and Mott renders obvious wherein an item of the items corresponds to one of a brand of product preferred by a user, a complementary item from the representation, or a contrasting item for the representation ("identify complementary items (e.g., a table and two chairs) that may collectively fit in the physical area," Hasan, col. 9, lines 20-25).
Regarding claim 18, the combination of Hasan and Mott renders obvious saving the live camera view as an original version and the augmented reality view as an augmented version; and displaying the original version and the augmented version, either concurrently or separately (every view/image in a computer is saved at least temporarily, e.g. in memory, cache, etc., and Figs. 1A-1C of Hasan illustrate the versions being displayed separately).
Regarding claim 19, it is rejected using the same citations and rationales set forth in the rejection of claim  7.

Claims 9, 14, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hasan in view of Mott, and further in view of Gausebeck et al. (US 2019/0026958; hereinafter "Gausebeck").
Regarding claim 9, the combination of Hasan and Mott renders obvious receiving a first selection for edges in the representation, the selection of the edges separating adjacent planes in the representation ("edge detection," Hasan, col. 3, lines 50-55); receiving a second selection that defines surfaces in the physical environment ("detect the walls of the closet and the shoe rack," Hasan, col. 3, lines 50-55); receiving, from different directions of the camera at the location, portions of the image data; associating an individual direction of the different directions and the location with the portions of the image data (e.g. Mott, Figs. 4A-4C; see claim 7 for motivation to combine); and storing the image data with the planes, the edges, the surfaces, the location, and the different directions for further processing in the augmented reality view ("physical and/or logical data storage," Hasan, col. 5, lines 15-20; e.g. Memory 280 of Hasan, Fig. 2B).
The combination of Hasan and Mott does not disclose receiving a floor layout of the physical environment as part of the image data; receiving a third selection of a location in the floor layout.
receiving a floor layout of the physical environment as part of the image data; receiving a third selection of a location in the floor layout ("generate a 3D model or representation of the 3D model of an environment corresponding to a floorplan model of the environment," para. 77; "a floorplan model can be a simplified representation of surfaces (e.g., walls, floors, ceilings, etc.), portals (e.g., door openings) and/or window openings associated with an interior environment. A floorplan model can contain locations of boundary edges for each given surface, portal (e.g., door opening), and/or window opening. A floorplan model can also include one or more objects," para. 78).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Gausebeck to the combination of Hasan and Mott.  The motivation would have been "generating 3D data for 2D images using affordable, user friendly devices and techniques for accurately and efficiently aligning the 2D images using the 3D data to generate immersive 3D environments" (Gausebeck, para. 4).
Regarding claim 14, the combination of Hasan and Mott does not disclose determining that an additional edge is associated to the edges from the first selection using mapping data from one or more locations associated with the camera; determining that additional planes associated to the additional edge is also associated with the edges from the first selection; and augmenting the augmented reality view to include the additional planes.
In the same art of inserting virtual objects into an augmented reality view, Gausebeck teaches determining that an additional edge is associated to the edges from the first selection using mapping data from one or more locations associated with the camera; determining that additional planes associated to the additional edge is also associated with the edges from the first selection; and augmenting the augmented reality view to include the additional planes ("derive at least some of the three-dimensional data from the second image," para. 45; "prior to stitching two or more images together to generate a 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Gausebeck to the combination of Hasan and Mott.  The motivation would have been "to facilitate aligning images" (Gausebeck, para. 129).
Regarding claim 15, the combination of Hasan, Mott, and Gausebeck renders obvious wherein the augmenting of the augmented reality view provides a panoramic view by stitching together the additional planes to the planes associated with the edges from the first selection ("The stitching component can further employ this initial derived depth information for the respective images (e.g., pixels in the respective images, features in the respective images, etc.) to facilitate aligning the respective 2D images to one another in association with generating a single 2D panoramic image," Gausebeck, para. 110; see claim 14 for motivation to combine).
Regarding claim 17, the combination of Hasan, Mott, and Gausebeck renders obvious wherein the additional edge and the additional planes are associated with later or prior image data than the image data ("the first 2D image and the one or more second 2D images were captured in association with movement of a capture device to different positions relative to an environment," Gausebeck, para. 37; note that if a camera takes a first image then moves and takes a second image, the two images are necessarily associated with different times; see claim 14 for motivation to combine).
Regarding claim 20, it is rejected using the same citations and rationales set forth in the rejection of claim  9.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hasan in view of Mott, and further in view of Petrovskaya et al. (US 2016/0148433; hereinafter "Petrovskaya").
Regarding claim 12, the combination of Hasan and Mott does not discloses wherein an item of the items corresponds to a sponsored item, provided by a curator or an item sponsor, for inclusion in the augmented reality view.
In the same art of inserting products into augmented reality views, Petrovskaya teaches wherein an item of the items corresponds to a sponsored item, provided by a curator or an item sponsor, for inclusion in the augmented reality view ("Persistent AR allows for an entirely new form of advertising: reality advertising. For example, a steaming virtual cup of coffee on a counter in the morning could encourage a user to stop by Starbucks™ on their way to work. Nondescript cups and other utensils may have logos and real-time advertisements projected upon their surface textures," para. 426).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Petrovskaya to the combination of Hasan and Mott.  The motivation would have been "this advertising could be extremely helpful to users" (Petrovskaya, para. 427).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hasan in view of Mott, and further in view of Gausebeck, and further in view of Jordan (US 2016/0191772; hereinafter "Jordan").
Regarding claim 16, the combination of Hasan, Mott, and Gausebeck does not disclose  wherein the augmenting of the augmented reality view provides a timeline view of changes to the representation by the additional planes associated to the planes, the timeline view relying on time information associated with the image data and with additional image data associated with the additional planes.
In the same art of augmented reality, Jordan teaches wherein the augmenting of the augmented reality view provides a timeline view of changes to the representation by the additional planes associated to the planes, the timeline view relying on time information associated with the image data and with additional image data associated with the additional planes ("Where more than one AR capture is associated with a particular tag or other object, a timeline including each such AR capture can be displayed to the user upon selection of the object. The timeline can permit the user to view changes over time (e.g., for the construction of a building or the changing of the seasons) or the sequence of an event (e.g., a wedding with AR captures in chronological order)," para. 32).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Jordan to the combination of Hasan, Mott, and Gausebeck.  The motivation would have been to improve a user's understanding of the surrounding environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN MCCULLEY/Primary Examiner, Art Unit 2611